Citation Nr: 0624309	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of left knee torn meniscus, claimed as secondary to 
service-connected bilateral foot condition.

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected bilateral foot condition.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.  The Board 
remanded these issues in October 2004; the requested 
development is now complete and this matter is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  Competent, probative medical evidence does not indicate 
the veteran's post-operative residuals of left knee torn 
meniscus are proximately due to, the result of, or aggravated 
by his service-connected cold injury residuals of the feet.

2.  Competent, probative medical evidence does not indicate 
the veteran's depression is proximately due to, the result 
of, or aggravated by his service-connected cold injury 
residuals of the feet.

3.  Competent, probative medical evidence does not indicate 
the veteran's hypertension is proximately due to, the result 
of, or aggravated by his service-connected cold injury 
residuals of the feet.


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for post-
operative residuals of left knee torn meniscus are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2005).

2.  The criteria for secondary service connection for 
depression are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2005).

3.  The criteria for secondary service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection Claims

The veteran contends that his left knee disability, 
depression, and hypertension are the result of his service-
connected cold injury residuals of the feet.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  
The evidence clearly reflects the veteran has been diagnosed 
with the claimed conditions. The issue for consideration is 
whether or not the claimed conditions were caused or 
aggravated by his service-connected cold injury residuals of 
the feet.  As a layman, the veteran is competent to describe 
his symptoms, but is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Accordingly, while it is 
the veteran's opinion that his service-connected cold injury 
residuals caused his claimed conditions, that opinion is not 
competent evidence and has no probative value.  Nor are the 
lay statements submitted in support of claim (which assert 
that the veteran's claimed conditions were brought on by 
service-connected cold injury residuals) competent medical 
evidence of the etiology of the claimed conditions.

The veteran has asserted, in essence, that his difficulties 
with his service-connected frostbite residuals of the feet 
resulted in his March 2003 medial meniscus tear and injury to 
the left knee.  A VA medical record from March 2003 reflects 
that the veteran stated he had been walking in his house when 
he had sudden severe pain of the left knee.  See also January 
2003 VA joint examination report.  A November 2003 VA program 
note reflects that magnetic resonance imaging showed 
arthritis of the knee.  However, the January 2003 VA joints 
examination report indicates the veteran's left knee 
condition was not related to his service-connected cold 
injury of the lower extremities.  The March 2003 VA cold 
injury protocol examination report indicates that the 
veteran's recent left knee injury had "no relationship to 
his cold injuries."  The December 2005 VA heart examination 
report with addendum also indicates that it was unlikely the 
veteran's knee problems were related to the service-connected 
frostbite residuals, with the examiner noting there was no 
evidence of neuropathy.  As such, the probative, competent 
medical evidence does not indicate the veteran's left knee 
disability is the result of or aggravated by his service-
connected cold injury residuals.

As for his psychiatric claim, an August 1999 VA progress note 
reflects that the veteran had a history of a depressive 
disorder, not otherwise specified.  The note indicates the 
veteran dropped by the mental health clinic for an 
unscheduled visit, complaining that his mood had been 
depressed for several weeks.  The note contains a diagnosis 
of depression, not otherwise specified, cocaine dependence 
(in remission), nicotine dependence, and a personality 
disorder.  Subsequent VA medical records contain evidence of 
treatment for depression.  A March 2003 VA medical record, 
prepared by a medical student and signed by a physician, 
reflects the veteran's medical history was positive for 
chronic pain that had served as a precipitating factor in his 
then-current depressive episode.  A December 2004 VA mental 
disorders examination report shows that the examiner did not 
find evidence that the veteran's depression was secondary to 
frostbite residuals.  

The Board affords more probative value to the December 2004 
opinion given by a psychologist than the March 2003 opinion 
given by a medical student and co-signed by a staff 
physician.  While the medical record indicates that the 
physician also examined and verified pertinent parts of the 
history and mental status examination of the veteran, there 
is no indication if the "pertinent part" verified by the 
physician was that the veteran's depression was precipitated 
by chronic pain.  Likewise, there is no indication the 
chronic pain was in any way associated with service connected 
disability.  (The record includes medical evidence of non-
service connected conditions that result in complaints of and 
treatment for pain.)  On the other hand, the explicit purpose 
of the December 2004 VA examination was to ascertain if there 
was any link between the veteran's service connected 
disability and his psychiatric disorder.  Accordingly, the 
Board concludes the probative, competent medical evidence 
does not indicate the veteran's depression is the result of 
or is aggravated by his service-connected cold injury 
residuals.

As for his hypertension claim, a May 1996 VA discharge 
summary indicates that while the veteran had been treated 
with diuretics for hypertension in the past, his blood 
pressure was then within normal limits.  A January 2001 VA 
emergency nurse progress note indicates the veteran had a 
history of hypertension.  Additional VA medical records 
contain assessments of hypertension with treatment.  The 
December 2005 VA heart examination report and addendum 
reflects the examiner indicated that it was unlikely that the 
veteran's hypertension was related to his service-connected 
frostbite residuals and instead was far more likely to be 
essential hypertension.  As such, the probative, competent 
medical evidence does not indicate the veteran's hypertension 
is the result of or aggravated by his service-connected cold 
injury residuals.

As the weight of the probative, competent medical evidence 
fails to indicate the veteran's service-connected cold injury 
residuals of the feet proximately caused or aggravated his 
left knee disability, depression, or hypertension, there is 
no doubt to be resolved, and the claims for secondary service 
connection must be denied.   See Ortiz v. Principi, 274 F. 3d 
1361, 1365 (Fed. Cir. 2001).  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran was notified by letters in August 2003 and 
November 2003 of the evidence VA would seek and the evidence 
he was required to submit, and requested he identify or 
submit any of the needed evidence.  The November 2003 letter 
informed him of the evidence necessary to establish secondary 
service connection.  The letters also detailed the evidence 
already of record.  See also November 2005 letter.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  See also August 2003 correspondence (veteran 
indicates he has no additional evidence to submit).  Under 
these circumstances, the Board considers VA's notice 
requirements are met.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria or the 
rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite inadequate notice provided to the 
veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  To the extent that the weight of the evidence is 
against the veteran's secondary service connection claims, 
any questions as to any appropriate effective dates and 
potential ratings are rendered moot.  Under these 
circumstances, the Board is satisfied that any issue as to 
the completeness as to these elements of the notice was 
harmless and nonprejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  VA examinations have been afforded the veteran and 
the resulting reports have been obtained.  His VA treatment 
records, lay statements, and employment records have been 
associated with the claims file.  As the veteran has not 
identified or authorized VA to obtain any additional evidence 
pertinent to the claims decided herein, no further assistance 
to the veteran regarding development of evidence is required.





ORDER

Secondary service connection for post-operative residuals of 
left knee torn meniscus is denied.  

Secondary service connection for depression is denied.  

Secondary service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


